Reveyoso v Town Sports Intl. LLC (2019 NY Slip Op 04482)





Reveyoso v Town Sports Intl. LLC


2019 NY Slip Op 04482


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


157500/12 -2370

[*1] Joan Reveyoso, Plaintiff-Appellant,
vTown Sports International LLC, doing business as New York Sports Club, Defendant-Respondent. 
National Employment Lawyers Association/New York, Amicus Curiae.


Bergstein & Ullrich, LLP, New Paltz (Stephen Bergstein of counsel), for appellant.
Gordon Rees Scully Mansukhani, LLP, Harrison (Allyson Avila of counsel), for respondent.
Harrison, Harrison & Associates, New York (Julie Salwen of counsel), for amicus curiae.

Order, Supreme Court, New York County (W. Franc Perry, J.), entered November 26, 2018, which denied in part plaintiff's motion for attorneys' fees and costs, unanimously affirmed, without costs.
Supreme Court did not abuse its discretion by awarding plaintiff compensation for 50% of the requested compensable hours expended by her attorneys, based upon the court's conclusion, detailed in its decision, that the hours billed were
disproportionate to the complexity of the case (see Luciano v Olsten Corp., 109 F3d 111, 117 [2d Cir 1997]; McGrath v Toys "R" Us, Inc., 3 NY3d 421, 430 [2004]; Administrative Code of City of NY § 8-502[g]).
We have considered the parties' remaining contentions and find them unavailing.M-2370 - Reveyoso v Town Sports International
Motion to file amicus curiae brief granted, and the brief deemed filed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK